ORDER

PER CURIAM.
Movant, Wallace Spivey, appeals from the denial of his Rule 29.15 motion after an evi-dentiary hearing. The judgment of conviction sought to be vacated was for capital murder for which movant was sentenced to imprisonment for life without parole for a minimum of fifty years.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).